Order entered February 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00333-CR

                   JOSHUA RAY ARMSTRONG, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 071639

                                       ORDER

      Before the Court is appellant’s February 16, 2022 motion for an extension of

time to file his reply brief. We GRANT the motion and ORDER the reply brief

received on February 14, 2022 filed as of the date of this order. This case is at issue

and will be submitted in due course.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE